Entrust Agreement



        CLIENT: Harbin Lianchuang Stock-Joint Limited (or Lianchuang)
        ASSIGNEE: Harbin Xingye Wind Energy Technology Limited (or Xingye)

Based on the previous negotiation in the two parties above, both of them make a
agreement as the followings on that Xingye accepted the entrustment from
Lianchuang and provided operating administration for the program of Wind-dynamo
blade production, and Xingye will be paid by their services.

1.      During the valid period, Lianchuang should transfer the whole program of
blades to Xingye. Xingye should accept the using right, administering right,
operating right of the entire intangible assets and tangible assets, and Xingye
should be in possession of the income in term of this document.   2.      The
factory relegated to Xingye, which is still in process and located in BinXi
Development, should be completed by Lianchuang by the end of September in 2007.
  3.      This Entrust Agreement effects from 15 July 2007 to 14 July 2010 after
the signings of the two parties, the entrustment is for THREE years.   4.     
The obligations and functions of Xingye:     a.      Institute and implement
every monthly plan, quarter plan and annual schedule on production and sales.  
  b.      Institute and implement each stock timetable considering the demand of
the production.     c.      Recruitment and training of administrators and
workers should refer the requirement of the blade program.     d.      Institute
a stander level of laborage and welfare for staffs.     e.      The quality
control of blade production should follow the national and international stander
regulations.    

1

--------------------------------------------------------------------------------

  f.      The security management of staffs, equipments and assets should be
implemented soundly.     g.      The administration of refectory and dormitory
should follow the requirements from Lianchuang.     h.      Lianchuang provide
the expenses of production and operation.   5.      The guerdon calculation and
payment method     a.      Lianchuang should pay Xingye 12% of the revenue at
the end of every quarter. Meanwhile, Lianchuang should set a separate account
for the revenue of this blade program.     b.      Xingye should take on the
laborage for the senior officers who were dispatched by Lianchuang.   6.     
Xingye should NOT carry the followings into execution without Lianchuang’s
authorization.     a.      Lease, purchase, and bestow on the fixed assets, or
raise a mortgage or sponsion on the fixed assets.     b.      Should not join up
with a third party during the valid period of this agreement.   7.      Xingye
should report to Lianchuang for the performance and balance of expenditure
annually. At the expiration of the agreement, Xingye should entirely report the
processing situation of the program to Lianchuang, as well as deliver all the
assets, increasing interests, evident documents, accounts, and income and
expenses records.   8.      In the valid period, Lianchuang only have financial
superintendence and auditing right. Lianchuang should not intervene or influence
any operating administration of Xingye in any forms.  

2

--------------------------------------------------------------------------------

9.      For any changeable situation and emergency, and there is no way to get
lianchuang’s authorization, Xingye can determine themselves by considering the
status, even though it may break the bounds of their entrusted operating
administration. However, Xingye should report to Lianchuang the solution in
time. And Xingye should commit them to answer for all the losses incurred by the
delay of the reporting.   10.      For any demands of equipments, patterns, and
frocks, and also the rebuilding of the factory and facilities, Xingye should
propose to Lianchuang. If the proposal is accepted, Lianchuang will provide the
financing and take the ownership of these assets.   11.      In the event of
Lianchuang pass off the agreement without any consulting with Xingye, Lianchuang
should still pay the service charge for the whole year, which the amount should
follow the revenue percentage as that in agreement; on the other side, in the
event of Xingye pass off the agreement without consulting with Lianchuang,
Xingye should compensate all the losses, which the amount should be as the same
as the income last year.   12.      This agreement effects as soon as the
signings and stampings by both sides. For any additional and unpredictable
matters, both two parties can sign the complementarities. And the complementary
is legally effective as the entrust agreement.   13.      For any unfinished
negotiations, Lianchuang and Xingye will till sign the complementary.   14.     
There are FOUR official copies of this agreement, and each of the two parties
holds TWO of them.  

3

--------------------------------------------------------------------------------

Signatures and Seals      Harbin Lianchuang Stock-Joint Limited    15th July
2007  Harbin Xingye Wind Energy Technology Limited    15th July 2007 


4

--------------------------------------------------------------------------------